Exhibit 10.1

AMENDMENT NUMBER ONE TO

RESEARCH AND LICENSE AGREEMENT

THIS AMENDMENT (the “Amendment”) to the Research and License Agreement of
February 5, 2009 is made and entered into as of the 27th day of April, 2010 by
and between Trevena, Inc., a Delaware corporation, having a principal address at
1018 West 8th Ave. Building 11, King of Prussia, Pennsylvania 19406 (“Company”),
and Ligand Pharmaceuticals Incorporated, a Delaware corporation, having its
principal place of business at 11085 North Torrey Pines Road, Suite 300, La
Jolla, CA 92037 (“Ligand”).

WHEREAS, the Parties have discussed and agreed to a modified schedule for
delivery of Targets and various other terms;

NOW THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth in this Agreement, the Parties hereby agree as follows:

The current version of Section 1.24 shall be deleted and replaced with the
following:

1.24 Research Term” means the two-year period commencing on January 30, 2009 and
ending on the later of January 30, 2011 or the completion of screening of all
Targets selected by August 5, 2010.

The current version of Section 2.1.2 shall be deleted and replaced with the
following:

2.1.2 Activities of Ligand. Subject to the provision of a sufficient number of
Proposed Targets pursuant to Section 2.1.3 and selection of a sufficient number
of Targets pursuant to Section 2.2, in consideration for the funding provided by
Company pursuant to Section 6.1, Ligand shall utilize the appropriate resources
to complete screens of Targets selected under this Amendment, in accordance with
Section 2.5.1, during the Research Term.

The current version of Section 2.1.3 shall be deleted and replaced with the
following:

2.1.3 Activities of Company. From the date of this Amendment through August 5th
2010, Company shall identify and make available to Ligand a sufficient number of
molecular and/or biological targets for Ligand’s evaluation. Company shall make
available to Ligand at least eight (8) additional targets selected for screening
per under this Amendment. With each such target, Company shall also provide to
Ligand all pertinent Target Information essential to run the Assays. Company
shall make available a sufficient number of Targets and a sufficient amount of
Target Information to allow Ligand to screen a total of eight (8) additional
Targets during remaining the Research Term.

The current version of Section 2.2 shall be deleted and replaced with the
following:

 

1



--------------------------------------------------------------------------------

2.2 Selection of Targets. As provided in Section 2.1.3, in the course of the
Research Collaboration, Company shall make available to Ligand a sufficient
number of targets, from which the Parties shall select a subset, for Ligand to
be able to screen an additional eight (8) Targets during the remaining Research
Term. At any one time, Company shall make available such targets in multiples
for consideration. Each target made available to Ligand shall be referred to as
a “Proposed Target.” Company shall deliver additional Proposed Targets to Ligand
no later than according to the following schedule:

Two new Proposed Targets no later than February 30, 2010

Three more new Proposed Targets no later than May 5, 2010

The final three Proposed Targets no later than August 5, 2010

Ligand shall promptly inform Company if it is prevented from screening a
Proposed Target pursuant to Third Party obligations or if it has previously
screened against a Proposed Target and, if so, whether such previous screen
identified compounds active against such Proposed Target. At Company’s sole
discretion, Company may remove from consideration as a Target any Proposed
Target against which Ligand has previously screened; provided, however, that
Company shall be solely responsible, and Ligand shall have no liability for,
Company’s decision to include or remove from consideration any Proposed Target
against which Ligand has previously screened. If any of the proposed target(s)
is not selected for screening, then Company shall send one or more corresponding
replacement Proposed Target(s) promptly enough for the Parties to meet the
schedule of activities contemplated hereunder. For each Proposed Target, Company
shall specify the Assays and the desired agonist or antagonist screening mode
and shall make available to Ligand the Target Information and such other
information as Ligand may reasonably request. For each Proposed Target, Ligand
shall review and, if need be, discuss with Company the Target Information. A
Proposed Target that is not removed from consideration by Company as provided
above in this Section 2.2 and that is not encumbered by Third Party obligations
will be accepted and designated a ‘Target’ for the purposes of this Agreement.

The current version of Section 12.2.3 shall be deleted and replaced with the
following:

12.2.3 Termination of Research Collaboration. Upon prior written notice to the
other Party, either Party may terminate the Research Collaboration at any time,
without cause, in which event all licenses granted to Active Compounds as of
such time under Section 5.4 shall remain in full force and effect.

The current version of Section 13.1 shall be deleted and replaced with the
following:

13.1 Notices. Any notice or other communication required or permitted to be
given by either Party under this Agreement shall be in writing and shall be
effective when delivered, if delivered by hand or by electronic facsimile or
five days after mailing if mailed by registered or certified mail, postage
prepaid and return receipt requested, and shall be addressed to each Party

 

2



--------------------------------------------------------------------------------

at the following addresses or such other address an may be designated by notice
pursuant to this Section:

 

If to Ligand:

 

Ligand, Inc.

11085 North Torrey Pines Road, Suite 300

La Jolla, CA 92037

Attn: Chief Executive Officer

  

If to Company:

 

1018 West 8th Ave. Suite A,

King of Prussia, Pennsylvania 19406

Attn: Chief Executive Officer

with copies to:

 

Ligand, Inc. 11085 North Torrey Pines Road, Suite 300

La Jolla, CA 92037

Attn: General Counsel

  

with copies to:

 

1018 West 8th Ave. Suite A,

King of Prussia, Pennsylvania 19406

Attn: Chief Business Officer

[Remainder of page intentionally left blank.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

TREVENA, INC.     LIGAND PHARMACEUTICALS INC. By:  

/s/ Maxine Gowen

    By:  

/s/ Syed Kazmi

Name:  

Maxine Gowen, Ph.D.

    Name:  

Syed Kazmi

Title:  

Chief Executive Officer

    Title:  

Vice President, R&D

Date:  

April 27, 2010

    Date:  

April 28, 2010

 

4